—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered October 7, 1996, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the legal sufficiency of the evidence are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight-of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v *559Suitte, 90 AD2d 80). Ritter, J. P., Sullivan, Krausman and Luciano, JJ., concur.